*225Order of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about April 29, 2003, which, upon a fact-finding determination of permanent neglect made at inquest upon respondent’s default, terminated respondent’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed with respect to the disposition, and the appeal therefrom unanimously dismissed insofar as addressed to the fact-finding determination, all without costs.
There can be no review of the finding of permanent neglect, which was made upon respondent’s default at the fact-finding hearing (see Matter of Christopher H., 281 AD2d 280 [2001], lv denied 96 NY2d 715 [2001]). Termination of respondent’s parental rights is supported by a preponderance of the evidence showing that respondent will not be able to assume responsibility for the child in the near future, and that the child is doing well in her preadoptive home (see Matter of Kenneth Michael R., 2 AD3d 164 [2003]; Matter of Charlene Lashay J., 280 AD2d 320 [2001]). Concur—Tom, J.P., Andrias, Marlow, Ellerin and Sweeny, JJ.